Order entered January 10, 2020




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-19-01263-CV

                                   MARK JORDAN, Appellant

                                                   V.

   JP BENT TREE, LP, JP ABERDEEN PARTNERS, LP, JP-2400 LAKESIDE, LP, RE
         CLOSING, LLC, AND JP-LAKESIDE JOINT VENTURE, Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-19-07168

                                               ORDER
       Before the Court is appellant’s unopposed motion for extension of time to file his brief.

We GRANT the motion and ORDER the brief received by the Clerk of the Court January 8,

2020 filed as of the date of this order.


                                                          /s/   ROBERT D. BURNS, III
                                                                CHIEF JUSTICE